HOL Robert s. c*est           opiaimn MQ, %45<
Comptrolkr of l?nukc Aaa2QnatLc
chpftol StatiQn               Rc: .AppEicabil.ityofthe tax levied
Aaadfix, Texas                     tall&r &ack    7@47-L. v.c.s*.
                                   l!Q radb~ al@ ~kviskm   sets
                                   w&i& atie given away’under the
Dear Six                           sabmitte& facts.




            l2. In 8ome i.nstaac& a retatlcr or. whoksakr         pm-
      c h a sesltm   q uJ~c if& r tb
                                  ~ sm a s r ewa r d to tlie
                                                           sa Lesmen
      for the pmrpowc a6~pdindng  krcanc fm salts.. Tbene
      sets are shtppd df+ctip from the mamdaclauer to. the
      salesmen.

             “3. There are aatfollkl manufacturera who are gfv-
      ing, bkvkim~ and radb wts to, the saksmen of Texas
      wholesalers and retailers for the promo&m of saks of
      thdr own manufactured mcrchand~me. These sets are
      shipped directly TVthe suksmea and are not in any way
      associatd w%th the advertising: where     d the Texas
      wboksakr    o1pretailer; it b a part of the national adver-
      tising s,chemt.”

             The tax kvled by Article 7047-l.   V.CS., is a gross re-
ceipts tax, not a saln 03”use tax. It is only levkd against the retail
Hon. Robert     S. Galvert.   page 2 (S-45)




seller. A retail sale as defined in the statute means “a sale         to one
who buys for use or consumption,   and not for resale.”

                Gross receipts of a sale means        “the sum which the pur-
chaser pays,     or agrees to pay for an article      or commodity bought at
retail sale.”

              The giving of a radio or a television   set as an award is
not a “retail sale- as defined’by said Article    7047-l.     The awardee
did not -buy” the radio or television  set.  Furthermore,        there would
not be any gross receipts upon which to base the tax. However, when
a radio or television  set is purchased for the purpose of giving it to
salesmen   as an award, such purchase would be a retail sale in that
the sale was to one who bought for use and not for resale.          If this pur-
chase was made in Texas the seller would owe the gross receipts tax
thereon.   Of course, if the purchase was made rrom an out-of-state
concern the seller would not owe a gross receipts         tax thereon for the
reason that a state can only levy a gross receipts      tax against those who
are doing business in that state.


                                   SUMMARY

              The giving of a radio or television    set as an award is not
a “retail sale” as defined by Article  7047-1,    V.C.S.   The purchase of
a radio or television  set to be used as an award constitutes     a retail
sale and the seller, if located in Texas, would owe the gross receipts
tax by reason of such sale.

                                       Yours   very   truly,     ,

                                    JOHN BEN SHEPPERD
APPROVED:                             Attorney General

C. K. Richards
Reviewer

Robert S. Trotti                          W. V. Geppert
First Assistant                            Assistant

John Ben Shepperd
Attorney General